Title: From John Adams to William Eustis, 27 January 1812
From: Adams, John
To: Eustis, William



Dr. Sir,
Quincy January 27th: 1812.—

Permit me to introduce to you Mr. Richard Cranch Norton, a young Gentleman of liberal Education at our old Alma Mater. His name will inform you of his genuine puritanical blood. He is a nephew of your neighbor Chief Justice Cranch.
He has a brother whose name is Edward Norton and both of them Sons of a Learned Divine of Weymouth, whose Orthodoxy can be surely no impeachment of his Patriotism. He is one of the few priests in this neighborhood who are friendly to the present Administration at Washington, are heartily disposed to risque their bones and Blood if possible to bring Great Britain to her Senses once more.
Edward aspires to an Ensigncy in the Army and is well qualified for it. Hardy, bold, enterprising, and ingenious. If you judge it improper to appoint him, I am not one of those who will resent the disappointment. But if I were President I would certainly nominate him.
I am, Sir, / with great esteem & / affection, your humble / Servant

John Adams